Title: Thomas Jefferson to Charles F. Kupfer, 15 June 1819
From: Jefferson, Thomas
To: Kupfer, Charles F.


          
            Sir
            Monticello. June 15. 19.
          
          On the 6th of May I wrote a letter (of which I inclose a copy) to messrs Smith and Riddle agents in Richmond for the manufactory of Window glass in Boston. it happened that they failed about the time of the date of my letter, but it was not known to me till some days after. as they have not sent me the glass therein requested, nor written to me, I presume I am not to expect the supply from them and therefore address myself to you directly. the delay which has already taken  place will occasion me considerable suffering, as it is immediately wanting. I must therefore  pray you to send it with all possible dispatch either to the same or any other agents to whom payment shall be immediately made or if you have not yet an agent appointed send the boxes to Capt Bernard Peyton of Richmond and the cost shall be remitted to yourselves. I inclose 2. cards to be nailed on their respective boxes which will sufficiently indicate to Capt Peyton how to forward each box.
          The University we are building within 3. miles of this place will require between 4. and 5000. sq. feet of glass all 12. by 18.I. during the present and next year, and still largely afterwards. not so much this year as the next, having already recieved a considerable part of for this year from Smith & Riddle. this renders a reappointment of agents for your manufactory at Richmond, interesting. I must ask the favor of a line as soon as you recieve this, informing me whether and when I may count on the arrival at Richmond of the supply now asked for, as it is indispensable that I should make sure of an immediate supply. I tender you my salutations and assurances of respect.
          
            Th: Jefferson
          
        